DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the tile configuration requests” and “the cache circuit” in claim 10 is a relative term which renders the claim indefinite. The term “the tile configuration requests” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per claim 19, it has the same deficiency as claim 10 above. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 10-14, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim US Patent 8,665,283 (hereafter Lim) in view of Sharifie et al. US Pub 2014/0351456 (hereafter Sharifie) and further in view of Chiueh et al. US Pub 2013/0145076 (hereafter Chiueh).

As per claim 1, Lim teaches the invention substantially as claimed including a data transferring apparatus, configured to transfer data with overlap (col 1, line 25-46, col 2, line 55-67, col 3, 1-30, FIG. 3, source area 106 and destination area 108 overlaps in the memory 104);
so as to read data of a plurality of first corresponding tiles among a plurality of source tiles of a source block to the tile processing circuits as a plurality of cache tile data, wherein after the tile transfer tasks have been executed by the tile processing circuits (col 1, line 25-46, col 2, line 55-67, col 3, line 1-30, col 5, line 1-34, FIG. 5, read source row 0, and transfer the read row 0 to destination row 0).
Lim does not explicitly teach comprising: a command splitter circuit, configured to receive a block level transfer command, split the block level transfer command into a plurality of tile transfer tasks, split the tile transfer tasks into a plurality of batches, and issue the tile transfer tasks in a current batch of the batches; and a plurality of tile processing circuits, configured to execute the tile transfer tasks in the current batch, the command splitter circuit issues the tile transfer tasks in a next batch of the batches to the tile processing circuits.
However, Sharifie teaches : a command splitter circuit, configured to receive a block level transfer command, split the block level transfer command into a plurality of tile transfer tasks (para[0026, 0034, 0037, 0044, 0050-0051], host controller divides the read host command into three data transfer commands); 
split the tile transfer tasks into a plurality of batches, and issue the tile transfer tasks in a current batch of the batches (para[0044, 0066-0067], FIG. 5A, split commands 202, 204, 210 and 206 are positioned at the heads of the queue channels to be executed as a batch).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sharifie’s teaching to Lim’s invention in order to achieve optimum or enhanced performance by executing divided data transfer commands and sending all of the data back to host together at substantially the same time (para[0041]).
Lim and Sharifie do not explicitly teach the command splitter circuit issues the tile transfer tasks in a next batch of the batches to the tile processing circuits.
However, Chiueh teaches split the tasks into a plurality of batches, issues the tasks in a next batch of the batches to the processing circuits (para[0061-0062], the commands are divided into n batches, to be assigned to the storage devices, and the control device further sequentially sends the next three batches to the first, second and third storage devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiueh’s teaching to Lim and Sharifie’s invention in order to provide a memory storage system and a management method, a power failure recovery method which are capable of effectively improving the efficiency for controlling the flash memory storage devices through the communication commands with the batch-cycling writing way (para[0103]).

As per claim 2, Lim, Sharifie and Chiueh teach the data transferring apparatus according to claim 1, the tile processing circuits write the cache tile data to a destination block, and then the tile processing circuits execute the tile transfer tasks in the next batch, so as to read data of a plurality of second corresponding tiles of the source block to the tile processing circuits (col 1, line 25-46, col 2, line 55-67, col 3, line 1-30, col 5, line 1-34, FIG. 5, reads source row 0, and writes the read row 0 to destination row 0, and the next batch, reads the source row 2, then write destination row 2).
In addition, Sharifie teaches when the tile transfer tasks in the next batch are issued to the tile processing circuits (para[0044, 0066-0067], FIG. 5A, split commands 202, 204, 210 and 206 are positioned at the heads of the queue channels to be executed as a batch).

As per claim 3, Lim teaches wherein the source block is partially overlapped with the destination block (col 1, line 25-46, col 2, line 55-67, col 3, 1-30, FIG. 3, source area 106 and destination area 108 overlaps in the memory 104).

As per claim 4, Lim teaches wherein the source block and the destination block are stored in a memory (col 1, line 25-46, col 2, line 55-67, col 3, 1-30, FIG. 3, source area 106 and destination area 108 overlaps in the memory 104).

As per claim 7, Lim teaches  wherein the source tiles are split into a plurality of source rows in an address space and the tile transfer tasks in the current batch correspond to at least one row in the source rows (col 1, line 25-46, col 2, line 55-67, col 3, line 1-30, col 5, line 1-34, FIG. 5, read source row 0, and transfer the read row 0 to destination row 0).

As per claim 10, Sharifie teaches wherein when the tile transfer tasks in the next batch are issued to the tile processing circuits, the cache circuit writes data to a destination block, and then the cache circuit executes the tile configuration requests corresponding to the next batch (para[0067-0071], FIG. 5, after the execution of data transfer commands cached in the cache area, the host controller configured to analyze the cache and identify the data in the cache area to compare the information with the selection information to be determine whether to retrieve any of the data to be sent to the host].

As per claim 11, it is a method claim of claim 1 above, thus it is rejected for the same rationale.

As per claim 12, it is a method claim of claim 2 above, thus it is rejected for the same rationale.

As per claim 13, it is a method claim of claim 3 above, thus it is rejected for the same rationale.

As per claim 14, it is a method claim of claim 4 above, thus it is rejected for the same rationale.

As per claim 17, it is a method claim of claim 7 above, thus it is rejected for the same rationale.

As per claim 19, it is a method claim of claim 10 above, thus it is rejected for the same rationale.

Allowable Subject Matter
Claims 5-6, 8-9, 15-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195